OVERTON, Justice.
This cause is before this Court on a petition for writ of certiorari from the Fourth District Court of Appeal. Conflict is alleged with Filer v. State, 285 So.2d 669 (Fla.App.2d 1973).
Petitioner was tried and convicted for conspiracy to commit robbery. His co-conspirator was subsequently charged with both conspiracy to commit robbery and robbery. The co-conspirator was acquitted of the conspiracy charge but convicted of the substantive charge of robbery. The facts establish that the alleged co-conspirator committed the robbery, and petitioner was the “wheel man.”
Under the circumstances of this case where the co-conspirator was convicted of a substantive offense, we find no conflict with Filer v. State, supra, nor do we find conflict in any of the other issues raised by the petition.
The petition for writ of certiorari is discharged.
It is so ordered.
ADKINS, C. J., McCAIN and ENGLAND, JJ., and CHAPPELL, Circuit Court Judge, concur.